UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    CAUSE OF ACTION INSTITUTE,

                Plaintiff,

         v.                                               Civil Action No. 16-1020 (RDM)

    U.S. DEPARTMENT OF THE ARMY,

                Defendant.


                             MEMORANDUM OPINION AND ORDER

        The Department of the Army (“Army”) is subject to the requirements of the Freedom of

Information Act (“FOIA”). See 5 U.S.C. § 552(e). The White House Office—which is a unit of

the Executive Office of the President (“EOP”)—is not. 1 See Kissinger v. Reporters Comm. for

Freedom of the Press, 445 U.S. 136, 156 (1980) (citing H.R. Conf. Rep. No. 93-1380, at 15

(1974)). Plaintiff Cause of Action Institute (“COA Institute”) thus seeks records from the Army

that would shed light on the activities of the White House Office, along with other offices in the

EOP. Lurking, then, in this seemingly run-of-the-mill FOIA case is a principle of respect for the

Executive’s “‘constitutional prerogative’ to maintain[] the autonomy of its office and safeguard[]

the confidentiality of its communications.’” Judicial Watch, Inc. v. U.S. Secret Serv., 726 F.3d

208, 224 (D.C. Cir. 2013) (“Judicial Watch I”) (quoting Cheney v. U.S. Dist. Court, 542 U.S.




1
  Although “FOIA’s definition of ‘agency’ . . . literally includes ‘any . . . establishment in the
executive branch of Government (including the Executive Office of the President),’ 5 U.S.C. §
552(f),” it “does not include EOP units,” like the White House Office, “whose sole functions are
to advise and assist the President.” Armstrong v. Exec. Office of the President, 90 F.3d 553, 567
(D.C. Cir. 1996).
367, 385 (2004)). Which, if any, records at issue in this case fall beyond FOIA’s reach,

however, requires a fact-intensive inquiry that the Court cannot resolve on the present record.

       The FOIA request at issue asked that the Army release “all records of communications

with any employee of the Executive Office of the President . . . , including but not limited to the

Office of the White House Counsel . . . , concerning telephone and/or video conferences hosted

and/or arranged by the military.” Dkt. 1-2 at 2. The request included “any email requesting that

a conference line be opened, as well as any subsequent confirmation e-mail or related

correspondence” for the period between January 1, 2015 and June 26, 2015. Id. In order to set

up a video or telephone conference, EOP staff would submit a request using software provided to

the EOP by the Army and “housed on an Army computer server.” Dkt. 29 at 7–8. That software

then automatically generated and sent a confirmation email from an account with an Army

domain name. See id.; Dkt. 1-5 at 18.

       In response to the FOIA request, the Army released some documents, with redactions for

personnel privacy pursuant to FOIA Exemption 6. Dkt. 25-1 at 8. The Army declined to search

for or to release emails sent from the address “system.manager@conus.army.mil,” which

provided conference information in response to requests from EOP employees, however, because

only EOP staff—and not Army staff—were involved in arranging or hosting the conference

calls. Id. In the Army’s view, these records fell outside the scope of the FOIA request because

the calls were not “hosted or arranged” by the military. Id. The Army then moves for summary

judgment, arguing that it had conducted an adequate search for responsive records and that its

withholdings pursuant to Exemption 6 were permissible. Id. at 6. Plaintiff opposes the Army’s

motion and cross-moves for summary judgment. Dkt. 26 at 1. In opposing Plaintiff’s cross-

motion, the Army raised, for the first time, the contention that the email accounts that it declined



                                                 2
to search did not contain “agency records” of the Department of the Army. Dkt. 29 at 11–15.

Rather, according to the Army, it merely provided software and a computer server for the use of

the EOP, and the records at issue were owned and controlled by the EOP. Id. Plaintiff disagrees

and argues that, in any event, the Army has failed to carry its burden for purposes of summary

judgment. Dkt. 30 at 8.

       For the reasons explained below, the Court will grant in part and deny in part the Army’s

motion and will deny Plaintiff’s cross-motion without prejudice.

                                      I. BACKGROUND

       On June 26, 2015, the COA Institute submitted a FOIA request to the Army seeking

records related to the Army’s role in “host[ing] and/or arrang[ing]” telephone and video

conferences for EOP staff. Dkt. 1 at 5 (Compl. ¶ 14). That request sought “all records of

communications with any employee of [EOP] . . . including but not limited to the Office of the

White House Counsel . . . , concerning telephone and/or video conferences hosted and/or

arranged by the military” between January 1, 2015 and the date of the request. Id. (Compl. ¶ 14–

15). The request specified that “[r]esponsive records would include any e-mail requesting that a

conference line be opened, as well as any subsequent confirmation email or related

correspondence.” Id. at 6 (Compl. ¶ 16).

       The White House Military Office (“WHMO”) is—despite its name—part of the

Department of Defense (“DOD”) and is “tasked with supporting certain functions of the EOP.”

Dkt 25-1 at 7. The White House Communications Agency (“WHCA”) is part of the WHMO and

is the “[DOD] organization tasked to provide telecommunications support and services to the

President and his staff.” Dkt. 25-4 at 6 (Herrington Decl. ¶ 20). Both of these offices are subject

to FOIA. See 32 C.F.R. § 286.3 (identifying the office that initially processes FOIA requests



                                                 3
submitted to the WHMO). The COA Institute’s FOIA request explained that the records that it

sought “may be maintained by the White House Military Office and/or the White House

Communications Agency.” Id. at 6 (Compl. ¶ 17).

       In September 2015, several months after Plaintiff submitted its FOIA request, the Army

sent Plaintiff a letter asserting that it had performed a search of the “Chief of Legislative Liaison

. . . , Defense Information System Agency . . . , and Army’s Enterprise Service desk” for

responsive records and had concluded that “no responsive documents exist under our purview.”

Dkt. 1-4 at 2. The COA Institute then timely filed an administrative appeal of the Army’s

determination. Dkt. 1-5 at 2. Attached to this appeal was an email concerning a teleconference

sent from “system.manager@conus.army.mil” (“the CONUS email account”). See Dkt. 1-5 at

18. Plaintiff argued that the CONUS email account, which is purportedly housed on an Army

server, should have been searched for responsive records. Id. at 3–4.

       On May 5, 2016, the Army notified Plaintiff that it had not yet processed the FOIA

request because it handles FOIA appeals in the order they are received. Dkt. 1-7 at 2. On May

31, 2016, more than eleven months after the submission of the request, Plaintiff brought suit

seeking release of the requested records. See Dkt. 1. The Army ultimately released fewer than

250 pages of records in response to the FOIA request. Dkt. 25-1 at 3 (citing Dkt. 22 at 1). In the

records released, moreover, the Army redacted the “names and personally identifying

information of all military personnel at the rank of Colonel (O6) and below, and all civilians at

the rate of GS-15 and below,” with certain limited exceptions. Dkt. 25-4 at 6–7 (Herrington

Decl. ¶ 23–24).

       The Army also determined that the CONUS emails were generated by software “housed

on an Army servicer, resulting in the use of an ‘army.mil’ extension.” Dkt. 25-3 at 3



                                                  4
(DeAgostino Decl. ¶ 11). Because the Army determined that “only EOP [personnel] were

involved in the creation of” individual emails from that account “and in hosting or arranging the

conference call[s] referenced therein,” it declined to search the CONUS email account for

responsive documents. Id. at 3–4 (DeAgostino Decl. ¶ 11–13). The Army determined, in short,

that the CONUS emails were not called for by the FOIA request because they did not reflect any

role by the Army in “host[ing] and/or arrang[ing]” telephone and video conferences for EOP

staff. Id. (DeAgostino Decl. ¶ 13).

       On June 8, 2018, the Army moved for summary judgment, contending that it had

conducted an adequate search for responsive records and had properly redacted the names of

various employees on the released records pursuant to FOIA Exemption 6. See Dkt. 25-1 at 6.

In support of that motion, the Army provided declarations from Paul DeAgostino, the Senior

Counsel to the Chief Attorney and Legal Services, Office of the Administrative Assistant to the

Secretary of the Army, and from Mark Herrington, an Associate Deputy General Counsel in the

Office of General Counsel at the DOD. See Dkt. 25-3; Dkt. 25-4. On July 9, 2018, Plaintiff

filed its opposition to the Army’s motion for summary judgment and cross-moved for summary

judgment, contending that the Army had not conducted an adequate search because it had failed

to search the CONUS email account and that the Exemption 6 redactions were improper. See

Dkt. 26-1 at 7–8. In opposing Plaintiff’s cross-motion, the Army raised for the first time its

contention that the CONUS emails were not “agency records” of the Army but, rather, were

created and controlled by the EOP. Dkt. 29 at 11–15.

                                      II. LEGAL STANDARD

       FOIA matters are typically resolved on a motion for summary judgment, which requires

the moving party to “show that there is no genuine dispute as to any material fact and [that it] is



                                                 5
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). FOIA authorizes courts “to order the production of any agency records

improperly withheld.” 5 U.S.C. § 552(a)(4)(B). Accordingly, at the summary judgment stage,

the Court must discern whether there is any “genuine dispute of material fact” as to whether “any

agency records” have been “improperly withheld.” See id.; Fed. R. Civ. P. 56(a).

       FOIA first requires an agency to conduct “a ‘search reasonably calculated to uncover all

relevant documents.’” Steinberg v. U.S. Dep’t of Justice, 23 F.3d 548, 551 (D.C. Cir. 1994)

(citation omitted). To demonstrate the adequacy of the search, the agency must provide “a

reasonably detailed affidavit, setting forth the search terms and the type of search performed, and

averring that all files likely to contain responsive materials (if such records exist) were

searched.” Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990). Agencies may

withhold responsive documents uncovered in that search only if those documents fall within one

of the exemptions enumerated in 5 U.S.C. § 552(b). Insofar as the agency withholds responsive

records pursuant to those exemptions, it must provide an index of that information and the

justification that supports withholding each record. Vaughn v. Rosen, 484 F.2d 820, 827–28

(D.C. Cir. 1973).

                                          III. ANALYSIS

       In the course of briefing, the parties have narrowed their dispute to two areas: First,

whether the FOIA request sought emails sent from the CONUS email account and, if so, whether

those emails are properly considered “agency records” such that this Court may order the Army

to produce them pursuant to 5 U.S.C. § 552(a)(4)(B). Second, whether the Army’s redactions of

employees’ names and other personally identifying information pursuant to FOIA Exemption 6,

id. § 552(b)(6), were proper. The Court addresses each issue in turn.



                                                  6
A.     The CONUS Email Account

       At the time the case came to the Court, the parties’ dispute regarding the CONUS email

account centered on the question whether Plaintiff’s FOIA request called for the records

contained in that account. That request sought records of communications concerning telephone

and video conferences “hosted and/or arranged by the military.” Dkt. 1-2 at 2. In the Army’s

view, Army personnel played no role in hosting or arranging the conferences; rather, the process

of hosting and arranging telephone and video conferences was handled exclusively by EOP staff.

Dkt. 25-3 at 3–4 (DeAgostino Decl. ¶ 11–12). The Army merely provided the software and

housed the server that the EOP staff use to host and arrange the conferences. Dkt. 29 at 8.

Plaintiff, on the other hand, posited that the scheduling emails sent from the CONUS email

account were precisely what it sought, Dkt. 30 at 8, and any doubt about that was put to rest by

its administrative appeal, which included a sample email sent from the CONUS email account,

Dkt. 1-5 at 2, 18.

       1.      The Army’s Motion for Summary Judgment Regarding the CONUS Email

       The Court is skeptical of the Army’s reading of the FOIA request, especially in light of

the agency’s “duty to construe a FOIA request liberally.” People for the Ethical Treatment of

Animals v. Nat’l Insts. of Health, 745 F.3d 535, 540 (D.C. Cir. 2014) (citation omitted). To be

sure, if the request merely asked for records of communications concerning conferences that the

military arranged, the Army’s reading of the request might make sense. The very next sentence

of the request, however, explains that Plaintiff was seeking “any e-mail requesting that a

conference line be opened, as well as any subsequent confirmation e-mail or related

correspondence.” Dkt. 1-2 at 2 (emphasis added). That clarification is best understood to bring

the emails at issue within the scope of the FOIA request. The CONUS emails were



                                                7
communications with EOP employees that confirmed telephone and/or video conferences.

Indeed, the subject line of each email indicated that the email was a “Confirmation Notice –

Audio Conference,” and the body of each email listed the conference leader, the conference

requester, the start date and time, and end date and time, and the number of participants. Dkt. 1

at 3 (Compl. ¶ 5).

       In reaching a contrary conclusion, the Army places dispositive weight on the preceding

sentence of the request, which asks about telephone and video conferences “hosted and/or

arranged by the military.” Dkt. 1-2 at 2. In the Army’s view, the records at issue had nothing to

do with conferences hosted or arranged by the military because EOP staff submitted requests for

the conferences and the software that the Army provided automatically generated the CONUS

emails without any involvement of Army personnel. Dkt. 25-1 at 14. But that is too cramped a

reading of the request; it assumes, without basis, that the request excluded the automated

“arrange[ment]” of calls. Id. Given the clarity of the follow-on sentence, it is difficult to

construe the request to exclude confirmatory emails generated using software “housed on an

Army server.” Dkt. 25-3 at 3 (DeAgostino Decl. ¶ 11); see also LaCedra v. Exec. Office for U.S.

Att’ys, 317 F. 3d 345, 348 (D.C. Cir. 2003) (rejecting agency interpretation of request that

rendered portions of the request surplusage where the result is an “improbable” construction).

Any doubt about what records Plaintiff sought, moreover, was resolved by its administrative

appeal, which attached a sample email. Dkt. 1-5 at 2. The Army, accordingly, had a sample of

exactly what Plaintiff sought before the Army conducted any search for responsive records.

       Congress amended FOIA in 1974 to replace the phrase “request for identifiable records”

with the more forgiving phrase “request for records which . . . reasonably describes such record.”

Truitt v. Dep’t of State, 897 F.2d 540, 544 (D.C. Cir. 1990). It did so to “‘make[] explicit the



                                                  8
liberal standard for identification’” of the records sought, and to prevent agencies from using

“‘identification requirements as an excuse for withholding documents.’” Id. at 544–45 (citation

omitted). Applying that liberal standard here, the Army could have—and should have—

construed Plaintiff’s request to include emails sent from the COUNUS account confirming

telephone and video conferences. The Court, accordingly, is unconvinced that the Army is

entitled to summary judgment with respect to the CONUS emails on the sole ground it asserted

in its motion for summary judgment.

       2.      Plaintiff’s Cross-Motion for Summary Judgment Regarding the CONUS Email

       The Court is also unconvinced, however, that Plaintiff is entitled to prevail on its cross-

motion for summary judgment. In opposing that motion, the Army raised for the first time an

alternative, and more persuasive, defense. It now argues that the records at issue are not—and

never were—“agency records” of the Army. Dkt. 29 at 11–15. Rather, in the Army’s view, the

records belonged to, and were controlled by, the EOP, and, as a result, it had no obligation or

right to release them. Plaintiff takes issue with that contention on both procedural and

substantive grounds. It first argues that the Army has failed to offer admissible and sufficient

evidence in support of its contention and that, at minimum, it should be allowed to take

discovery on the issue. And, it argues that the Army’s theory, in any event, proves too much; it

would mean, in Plaintiff’s view, that records relating to conference calls involving White House

Office Staff could never be obtained under FOIA. For the reasons discussed below, the Court is

persuaded by the Army’s legal argument but agrees with Plaintiff that the evidence the Army has

offered to date is insufficient to meet the Army’s burden. That does not mean, however, that

Plaintiff is entitled to summary judgment. Rather, further factual development is required before




                                                 9
the Court can definitively resolve the question whether the CONUS emails are “agency records”

of the Army.

       The D.C. Circuit’s decision in Judicial Watch, Inc. v. U.S. Secret Service, 726 F.3d 208

(D.C. Cir. 2013), guides the Court’s inquiry here. See also ACLU v. CIA, 823 F.3d 655 (D.C.

Cir. 2016). There, Judicial Watch requested records from the Secret Service documenting every

visitor to the White House Complex over a period of seven months. Judicial Watch I, 726 F.3d

at 211. Because all visitors to the White House must be cleared by the Secret Service, the Secret

Service maintained records of each visitor, the White House passholder who requested that

visitor’s entrance, and the name and details of the visit. Id. at 212. This data was “enter[ed] into

a computer” by the passholder and then automatically forwarded to the Secret Service “for

processing.” Id. The White House and the Secret Service entered into a memorandum of

understanding, which limited the Secret Service’s ability to use the records for purposes other

than clearing visitors and required the ultimate return of the records to the White House. Id. at

213. The Secret Service withheld these records from Judicial Watch on the grounds that they

were not “agency records” for purposes of FOIA. Id. at 214.

       In general, “a document is not an ‘agency record’ unless [the] agency both (1) ‘create[d]

or obtain[ed]’ it, and (2) ‘controls’ it at the time of the FOIA request.” Id. at 217 (quoting U.S.

Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 144–45 (1989)). Because the D.C. Circuit easily

concluded that the Secret Service had “obtained” the records at issue, the court’s analysis

focused on the more difficult question “whether [the] agency ha[d] sufficient ‘control’ over a

document to make it an ‘agency record.’” Id. at 218 (quoting Tax Analysts v. U.S. Dep’t of

Justice, 845 F.2d 1060, 1069 (D.C. Cir. 1988)). “In the usual case,” courts look to the following

four factors to answer that question: “(1) the intent of the document’s creator to retain or



                                                 10
relinquish control over the records; (2) the ability of the agency to use and dispose of the record

as it sees fit; (3) the extent to which agency personnel have read or relied upon the document;

and (4) the degree to which the document was integrated into the agency’s record system or

files.” Id. (quoting Tax Analysts, 845 F.2d at 1069). The D.C. Circuit applied these factors and

concluded that they “point[ed] in different directions, with different intensities.” Id. at 220.

       Faced with this “uncertain result” and the agency’s burden to demonstrate its lack of

control, id. at 220, the court went on to consider whether the “‘special policy considerations’ at

stake” counseled against disclosure, id. at 221–22. In doing so, the court applied a slightly

different test, borrowed from cases considering whether Congress—an entity that, like the White

House Office, is not covered by FOIA based, at least in part, on separation-of-powers

concerns—had control over the records for purposes of FOIA. Id. at 221-22. The central focus

of that test is whether “Congress [or the FOIA-exempt government office] has manifested its

own intent to retain control” because, if it has, “the agency—by definition—cannot lawfully

‘control’ the documents.” Id. at 222 (quoting United We Stand America, Inc. v. IRS, 359 F.3d

595, 600 (D.C. Cir. 2004)). The D.C. Circuit then held that the memorandum of understanding

evidenced the requisite intent by the White House to retain control over the White House visitors

records such that they were not “agency records” under FOIA. Id. at 224. The D.C. Circuit

buttressed this conclusion, moreover, by emphasizing the substantial separation-of-powers

concerns that would arise if Congress could condition the President’s reliance on outside

agencies to perform certain necessary White House functions on the disclosure of information

regarding the specific meetings of the President’s staff. Id. at 224–26.

       The Court of Appeals reached a different conclusion, however, with respect to records

involving EOP offices, such as the Office of Management and Budget, whose “‘sole function’ is



                                                 11
not to ‘advise and assist the President.’” Id. at 232. As the court observed, “[t]hose offices are

‘agencies’ under FOIA, and their records are ‘agency records’ subject to disclosure,” and

disclosure of their records does not raise the same special policy considerations applicable to the

White House Office. Id. Because no special policy considerations weighed against disclosure,

because the “four-part control test” was “indeterminate,” and because “the burden is on the

agency to demonstrate, not the requester to disprove, that the materials sought are not ‘agency

records,’” the court held that this set of records was subject to disclosure in response to Judicial

Watch’s FOIA request. Id. (citation omitted).

        The issues presented here are similar to those addressed in Judicial Watch I, and thus the

Court must follow the trail blazed in that case. That trail, however, is fact-intensive, and, as

explained below, the Court concludes that it cannot definitively resolve the question whether the

CONUS emails are Army, EOP, or both Army and EOP records on the current record. Most

notably, the Army premises its argument in large part on the provisions of a Memorandum of

Understanding (“MOU”) between the EOP and the Army that is similar to the one between the

White House and the Secret Service at issue in Judicial Watch I. But, as Plaintiff correctly

observes, the MOU that the Army filed with its opposition brief covers only fiscal year 2011—

and that is not the year at issue in this case. Plaintiff also questions the basis for various

assertions contained in the declaration that the Army has offered in support of its defense. The

declarant, Dr. Sherry Sarratt, Chief of the Systems Engineering & Enterprise Services Division

of the Army Material Command, attests, for example, that “to the best of [her] knowledge, the

only time that [Army Material Command] personnel ever accessed EOP data was in assisting

EOP personnel during an initial set up period.” Dkt. 29-2 at 2 (Sarratt Decl. ¶ 7). That is an

important premise of the Army’s argument, yet Sarratt does not indicate whether she has



                                                  12
personal knowledge about any such access or what, if anything, she did to investigate. As

explained below, these factual questions are potentially dispositive and preclude the Court from

resolving the status of the CONUS email account on the present record. See Fed. R. Civ. P. 56.

       The first factor under the four-part control test looks to “the intent of the document’s

creator to retain or relinquish control over the records.” Judicial Watch I, 726 F.3d at 218

(quoting Tax Analysts, 845 F.2d at 1069). But, here, as in Judicial Watch I, there is “some

uncertainty as to which entity ‘created’” the records and thus whose intent matters for purposes

of this inquiry. Id. at 217. In Judicial Watch I, that uncertainty was resolved by the

“unequivocal” terms of the memorandum of understanding, which specified that “the White

House at all times asserts, and the Secret Service disclaims, all legal control over any and all

[White House Access Control System] records.” Id. (citation omitted). Here, the Army points to

the 2011 version of the MOU between the EOP and the Army, which provided that “[t]itle to and

ownership of any data placed in the AMC QuickBase system by the EOP . . . will belong to the

EOP at all times.” Dkt. 29 at 14 (quoting Dkt. 29-1 at 4). Assuming that the version of the

MOU operative in fiscal year 2015 contained the same language, this factor would likely weigh

in favor of the Army. Although the Army suggests that the the provision was in effect in fiscal

year 2015, the existing records does not definitively resolve that question.

       Analysis of the next factor—“the ability of the agency to use and dispose of the record as

it sees fit”—similarly weighs in the Army’s favor, at least based on the facts that the Army asked

the Court to assume. Judicial Watch I, 726 F.3d at 218. The version of the MOU between the

EOP and the Army before the Court contains a provision that mirrors one in Judicial Watch I.

That provision precludes the Army from disposing of records “as it sees fit,” id., barring it from

“deleting or modifying” or “disclosing . . . to any party for any reason” any of the data “without



                                                 13
express, written direction from [the] EOP.” Dkt. 29-1 at 2. In Judicial Watch I, the D.C. Circuit

held that, in light of the memorandum of understanding’s limitations on use and the standard

practice of the Secret Service of returning the files to the White House, the second factor

weighed in favor of the agency. Judicial Watch I, 726 F.3d at 218–19. The Court cannot

definitively resolve the question whether the same conclusion applies here, however, both

because the Court has seen only the fiscal year 2011 MOU and because the Army’s declarant

merely asserts that, “absent EOP action,” Army personnel “did not have [the] credentials that

would enable them to access” this data, Dkt. 28-2 at 2 (Sarratt Decl. ¶ 7). This leaves

unanswered the question whether the EOP took any “action” providing the Army personnel with

“[a] username and password,” and, as noted above, the declarant merely asserts that, “to the best

of [her] knowledge,” Army personnel only had access to the “EOP data . . . during an initial set

up period,” without explaining what the declarant did to inform her conclusion. Id.

       The third factor of the control test requires the Court to consider whether agency

personnel have “read or relied upon the documents.” Judicial Watch I, 726 F.3d at 219. This

factor weighed against the Secret Service in Judicial Watch I because Secret Service personnel

“read and rel[ied] upon the documents . . . for the limited purposes the records serve[d]: to enable

the [Secret] Service to perform background checks and verify admissibility at the time of a

visitor’s entrance.” Id. Here, in contrast, it appears that the CONUS email account, by design,

did not require any Army personnel to read or to rely on any documents generated by the system.

To be sure, there is a certain awkwardness to applying this factor to government software that

automatically generates records, particularly in a world in which important government actions




                                                14
may, over time, become increasingly automated. 2 Insofar as this factor does carry any weight in

this context, it points—unlike in Judicial Watch I—modestly in favor of the government,

because, at least as far as the current record reflects, the Army did not use the records in the

performance of any of its duties.

       The fourth and final factor—the “degree to which the document was integrated into the

agency’s record system or files,” id.—once again requires further factual development. The

Sarratt declaration attests that “[a]t no time was EOP data integrated into any other Army records

or files, as the data remained partitioned off exclusively for EOP use,” Dkt. 29-2 at 3 (Sarratt

Decl. ¶ 8), and that “a copy of the emails themselves were not retained on an Army server at any

point,” id. (Sarratt Decl. ¶ 10). Of course, if this means that the Army never possessed the

records that Plaintiff sought, that may well resolve matters; the Army could not release records it

did not have. 3 See Kissinger, 445 U.S. at 154–55. Moreover, even putting that practicality

aside, if the Army could establish that the CONUS email account automatically generated

responses to meeting requests, without maintaining a copy of the incoming or outgoing email for

even a brief time—on a backup system or otherwise—that fact would weigh substantially in the

Army’s favor. But, once again, the present record does not provide sufficient detail for the Court




2
  For instance, the question of agency “use” would be more difficult if the automated records
reflected government decisions, such as whether to grant or deny benefits.
3
  Elsewhere in the declaration, Sarratt attests that, after the FOIA request was submitted, the
Army stopped providing the QuickBase software to EOP and therefore asked EOP to “remove its
data from the [Army’s] server by . . . 2016.” Dkt. 29-2 at 4 (Sarratt Decl. ¶ 13). Because the
Court concludes that there is a material dispute of fact as to whether these records were “agency
records” at the time the request was made, it need not address the separate Kissinger question
regarding the scope of the agency’s obligation to produce records that are no longer in its
possession. See Kissinger, 445 U.S. at 154–55.

                                                 15
to resolve that important question. More than a sentence is necessary to explain how the server

operated.

       In sum, it is possible that all four factors might weigh unambiguously in the Army’s

favor, thus resolving the issue without reaching the separate, special policy considerations test.

If so, that would provide the Army with a defense with respect to all of the CONUS emails.

Alternatively, it is possible that the four-factor test might ultimately yield an uncertain or

indeterminate result, as in Judicial Watch I. See Judicial Watch I, 726 F.3d at 220. If so, the

Court would then need to apply the special policy considerations test, which could result in a

decision, like that in Judicial Watch I, requiring the release of some of the records, but not the

emails scheduling telephone or video conferences for the White House Office. Or, it is possible

that the Army will be unable to meet its burden of demonstrating that the fiscal year 2015

records at issue were subject to an MOU, like the one the Army has provided for fiscal year

2011. Applying the Judicial Watch I framework is fact-intensive, and it requires judicial

sensitivity to the important separation-of-powers considerations that animate the special

considerations test. For present purposes, however, the Court merely holds that there is a

genuine dispute of material fact that precludes the Court from granting Plaintiff’s motion for

summary judgment. See Fed. R. Civ. P. 56(a).

B.     Exemption 6 Withholdings

       The Army also seeks summary judgment on the ground that its redactions of certain

personally identifying information of its employees was proper under FOIA Exemption 6.

“Exemption 6 protects information about individuals in ‘personnel and medical files and similar

files’ when its disclosure ‘would constitute a clearly unwarranted invasion of personal privacy.’”

Shapiro v. U.S. Dep't of Justice, 153 F. Supp. 3d 253, 257 (D.D.C. 2016) (quoting 5 U.S.C. §



                                                  16
552(b)(6)). Courts must read “‘similar files’ broadly to include any ‘[g]overnment records on an

individual which can be identified as applying to that individual.’” People for the Am. Way

Found. v. Nat’l Park Serv., 503 F. Supp. 2d 284, 303 (D.D.C. 2007) (quoting U.S. Dep’t of State

v. Wash. Post Co., 456 U.S. 595, 602 (1982)). In this circuit, that means the “exemption can

sweep in ‘bits of personal information, such as names and [email] addresses.’” Edelman v. Sec.

& Exch. Comm’n, 239 F. Supp. 3d 45, 55 (D.D.C. 2017) (quoting Judicial Watch, Inc. v. FDA,

449 F.3d 141, 152 (D.C. Cir. 2006) (“Judicial Watch II”)).

       An agency may not withhold or redact a record simply because it contains personally

identifying information. Rather, the information “must be ‘of such a nature that its disclosure

would constitute a clearly unwarranted privacy invasion.’” Id. (quoting Nat’l Ass’n of Home

Builders v. Norton, 309 F.3d 26, 32 (D.C. Cir. 2002)). The Court must thus “weigh[] ‘the

private interest involved (namely the individual’s right of privacy) against the public interest

(namely, the basic purpose of [FOIA], which is to open agency action to the light of public

scrutiny).’” People for the Am. Way Found., 503 F. Supp. 2d at 304 (quoting Judicial Watch II,

449 F.3d at 153).

       1.   Foreseeable Harm Requirement

       As a threshold matter, Plaintiff contends that the FOIA Improvement Act of 2016

imposed a series of changes that “raise[d] the standard by which an agency must evaluate its

withholdings.” Dkt. 27-2 at 23. As Plaintiff correctly notes, those amendments permit agencies

to withhold information under FOIA “only if the agency reasonably foresees that disclosure

would harm an interest protected by an exemption.” 5 U.S.C. § 552(a)(8)(A)(i)(I). In Plaintiff’s

view, this heightened standard is not satisfied here. In the Army’s view, the amendments merely

clarified existing law, and, in any event, the standard is met here. But both parties merely



                                                 17
assume that those amendments apply to Plaintiff’s FOIA request, even though the FOIA

Improvement Act of 2016 was signed into law over a year after Plaintiff submitted its FOIA

request to the Army, and it and explicitly applies only to “request[s] for records . . . made after

the date of enactment.” FOIA Improvement Act of 2016, Pub. L. No. 114-185, § 6, 130 Stat.

538. The Court, as a result, has no occasion to address the effect of those amendments on the

standards for withholding under FOIA.

       2.    Balancing the Private and Public Interest

       The Court then turns to the core of the dispute between the parties: whether the

redactions were justified under Exemption 6. The Army asserts that the redactions were limited

to Army personnel below the rank of Colonel (O6) and civilian personnel below the GS-15 pay

grade who did not otherwise interact with the press. Dkt. 25-1 at 19–20 (citing Herrington Decl.

¶¶ 23–24). And, the Army justifies these withholdings by asserting that all military personnel

face added threats of harassment since the September 11, 2001 attacks, this “threat is greater than

the threat to most other federal employees,” and the threat is particularly acute here because

“[m]any of [the individuals at issue] serve in sensitive DOD positions, such as in the WHCA and

WHMO, primarily supporting the President and his staff on a daily basis.” Dkt. 25-4 at 6–7

(Herrington Decl. ¶¶ 23–25).

       Plaintiff first contends that the Army has insufficiently justified these redactions because

it has not provided a Vaughn index that adequately describes the rank and job duties of the

individuals whose information is being withheld. Dkt. 26-1 at 18–19. But the point of a Vaughn

index is to provide sufficient information about each withholding to enable the requester and the

courts to evaluate the legitimacy of the withholding. See Vaughn, 484 F.2d at 827–28. Thus,

where a blanket justification is given, there is no need for individualized, indexed information to



                                                 18
back up that withholding—insofar as that blanket justification is valid. To determine whether

redactions under Exemption 6 are permissible, the Court must identify the privacy interest of the

individuals and the public interest in the information being sought, and then weigh those interests

against one another to determine whether the information is “of such a nature that its disclosure

would constitute a clearly unwarranted privacy invasion.” Edelman, 239 F. Supp. 3d at 55

(quoting Norton, 309 F.3d at 32).

       Low-level Department of Defense and Army personnel involved in EOP scheduling have

at least some privacy interest in their names. The D.C. Circuit has described “the privacy

interest of an individual in avoiding unlimited disclosure of his or her name and address” as

“significant.” Nat’l Ass’n of Retired Fed. Emps. v. Horner, 879 F.2d 873, 875 (D.C. Cir. 1989).

Courts have repeatedly recognized that government employees possess some privacy interest

even in just their names. See, e.g., Hunton & Williams LLP v. U.S. EPA, 248 F. Supp. 3d 220,

257 (D.D.C. 2017); Pinson v. U.S. Dep’t of Justice, 177 F. Supp. 3d 56, 84 (D.D.C. 2016). The

Herrington declaration, moreover, attests that DOD employees, like those at issue here, may face

harassment or worse if their identities are made public. Dkt. 25-4 at 6–7 (Herrington Decl. ¶¶

23–25); see also SafeCard Servs. Inc. v. Sec. & Exch. Comm’n, 926 F.2d 1197, 1200 (D.C. Cir.

1991) (explaining that agency declarations submitted in FOIA cases are afforded “a presumption

of good faith”). That factual assertion comports with common sense. Accordingly, the Court

finds that the low-level DOD personnel whose names were redacted have a privacy interest in

their names and other identifying information.

       The public interest in the names of the employees at issue is not so easy to discern.

Plaintiff asserts that it is seeking to “understand ‘the manner in which agencies, the White

House, and the military (as communications facilitator) conduct audio or visual conferences.’”



                                                 19
Dkt. 27-2 at 21 (quoting Dkt. 1-2 at 3). And, it asserts that knowing “who is involved in

facilitating” these conferences “is an integral part” of the investigation. Id. (emphasis omitted).

But it is far from clear why the public would have any interest in which relatively low-ranking

Army and DOD personnel are responsible for setting up these teleconferences, nor does Plaintiff

make any plausible argument in this regard. See id. Plaintiff does not assert that these

individuals were participants in the conferences such that the redactions leave the public in the

dark about key aspects of any “agency decisionmaking process.” See Hunton & Williams LLP,

248 F. Supp. 3d at 258. As far as the Court can discern, these individuals were merely

ministerial facilitators of meetings who had no role themselves in any decisionmaking process.

       Because “something, even a modest privacy interest, outweighs nothing every time,”

Consumers’ Checkbook, Ctr. for the Study of Servs. v. U.S. Dep’t of Health & Human Servs., 554

F.3d 1046, 1056 (D.C. Cir. 2009) (internal quotation and citation omitted), the Court concludes

that the privacy interest of the employees outweighs any public interest in disclosure and

consequently awards summary judgment in favor of the Army with respect to its redactions

under Exemption 6.




                                                 20
                                     CONCLUSION

      For the foregoing reasons, Defendant’s Motion for Summary Judgment, Dkt. 25, is

hereby GRANTED in part and DENIED in part without prejudice and Plaintiff’s Cross-Motion

for Summary Judgment, Dkt. 26 is DENIED.

      SO ORDERED.



                                                 /s/ Randolph D. Moss
                                                 RANDOLPH D. MOSS
                                                 United States District Judge


Date: September 29, 2019




                                            21